—Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Lefkowitz, J.), entered September 4, 1991 in Rockland County, which granted defendants’ motions to, inter alia, dismiss the complaint.
Since the commencement of this malpractice action in February 1987, plaintiff has failed to comply with several of defendants’ discovery demands, even when ordered to do so by Supreme Court. In its last order prior to granting defendants’ renewed motions to dismiss the complaint, Supreme Court warned plaintiff that she would "face the consequences” if she continued to ignore the outstanding orders and demands to engage in meaningful discovery. Given that plaintiff has not offered a reasonable excuse for this conduct, which under these circumstances can be characterized as willful and contu*886macious, we see no reason to disturb Supreme Court’s order dismissing the complaint.
Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.